16148715Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael L. Flynn on 04/07/21.

The application has been amended as follows: 
In the Specification

Please replace the paragraph beginning on page 10, line 10 with the following amended paragraph.

The present invention is an inlet device that will pre-separate liquid from the gas prior to the gas entering the gravity separator. The invention as installed in a gravity separator vessel is showed in FIG. 1. The gas and liquid enters the gravity separator through the inlet nozzle 1 and passes through inlet opening 31 of the inlet device according to the present invention and enters distribution chamber 2 that is used to distribute gas and liquid evenly into the cyclones 3 mounted on top of the inlet device. The distribution chamber 2 comprises a floor 50 having an upwardly-sloped portion 50b and a flat portion 50a disposed between the upwardly-sloped portion 50b and the inlet opening 31. In FIG. 1 the axial cyclones 3 are mounted together in liquid collection chambers 8. The number of axial flow cyclones 3 in these chambers 8 varies. There might be some separation of liquid in the distribution chamber 2. This liquid that separates in the distribution chamber 2 is transported out and below the inlet section through a liquid drain pipe 4 connected to the flat portion 50a. This will be a stream that contains liquid part of the liquid and the outlet of this pipe is extended underneath the distribution chamber 2 into the gravity vessel 19. The main bulk of gas will be transported through the axial flow cyclones 3 where the liquid is separated from the gas using centrifugal force.

	Please replace the paragraph beginning on page 14, line 14 with the following amended paragraph.

The inlet distribution chamber 2 is designed to assure that the inlet feed is evenly distributed to the multiple cyclones 3 mounted on the inlet chamber. The design of the inlet distribution chamber 2 reflects this where the inlet distribution chamber has a larger cross sectional flow area close to the inlet nozzle than further away from the inlet nozzle the sloped underside portion 50b of the inlet distribution chamber 2, so that the inlet chamber is highest close to the inlet nozzle and has the lowest height at the opposite end of the inlet section.  In addition there may be arranged vanes at the inlet to help spread the inlet fluid across the full cross section of the inlet distribution chamber to improve the flow distribution in the inlet chamber further.

Please replace the paragraph beginning on page 15, line 1, with the following amended paragraph.
The design of the inlet distribution chamber 2 may also take into account the drainage of solids from the chamber. For applications where the fluid contains large amounts of solids the design of the inlet distribution chamber 2 should be designed having an inclined bottom, such as the sloped portion 50b to assure no solids accumulation at the bottom of the inlet chambers. The plates of the sloped portion 50b should typically be tilted 45° or more towards the flat portion 50a and the drain pipe 4 of the inlet distribution chamber to assure that solids will not accumulate in the bottom of the distribution chamber 2 but rather slide down through the drain pipe 4 helped by gravity.


In the Drawings
Please replace Fig. 1 with the following proposed amended Fig. 1, including previously omitted reference numerals 50, 50a, and 50b.

    PNG
    media_image1.png
    1217
    841
    media_image1.png
    Greyscale


Drawings
The drawings were received above.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 11 include structures which are neither anticipated by, nor obvious over prior art of record. 
Claims 2-10 and 12-20 depend on claims 1, 11; and hence are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG H BUI/           Primary Examiner, Art Unit 1773